


Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of this
27th day of August, 2012, by and between Vertex Pharmaceuticals Incorporated, a
Massachusetts corporation (together with its successors and assigns, the
“Company”), and Stuart A. Arbuckle (the “Executive”).

 

W IT N E S S E T H

 

WHEREAS, the Company is employing the Executive as the Company’s Executive Vice
President and Chief Commercial Officer; and

 

WHEREAS, the Executive has been designated as a member of the Executive Team of
the Company;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which
mutually is acknowledged, the Company and the Executive (each individually a
“Party”, and together the “Parties”) agree as follows:

 

1. DEFINITIONS.

 

“Base Salary” shall mean the Executive’s base salary in accordance with
Section 4 below.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall mean (i) the Executive is convicted of a crime involving moral
turpitude, (ii) the Executive commits a material breach of any provision of this
Agreement not involving the performance or nonperformance of duties, or
(iii) the Executive, in carrying out the Executive’s duties, acts or fails to
act in a manner that is determined, in the sole discretion of the Board, after
written notice of any such act or failure to act and a reasonable opportunity to
cure the deficiency has been provided to the Executive, to be (A) willful gross
neglect or (B) willful gross misconduct resulting, in either case, in material
harm to the Company unless such act, or failure to act, was believed by the
Executive, in good faith, to be in the best interests of the Company.

 

“Change of Control” shall have the meaning set forth in the Change of Control
Agreement.

 

“Change of Control Agreement” shall mean the Change of Control letter agreement
between the Company and the Executive, which shall be effective as of the
Effective Date.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Common Stock” shall mean the common stock of the Company.

 

“Disability” or “Disabled” shall mean a disability as determined under the
Company’s long-term disability plan or program in effect at the time the
disability first occurs, or if no such plan or program exists at the time of
disability, then a “disability” as defined under Section 22(e)(3) of the Code.

 

--------------------------------------------------------------------------------


 

“Effective Date” shall mean September 4, 2012.

 

“Good Reason” shall mean that, without the Executive’s consent, one or more of
the following events occurs:

 

(i)                                     the Executive’s duties are materially
diminished to an extent that results in either (A) the Executive no longer being
an “officer,” as such term is defined in Rule 16a-1(f) promulgated under the
Securities Exchange Act of 1934; or (B) the Executive ceases to be a member of
the executive management team of the Company; or

 

(ii)                                  the Executive’s Base Salary is decreased
unless such reduction is part of an across-the-board proportionate reduction in
the salaries of the Company’s senior management team; or

 

(iii)                               the office to which the Executive is
assigned is relocated to a place 35 or more miles away and such relocation is
not at the Executive’s request or with the Executive’s prior agreement (and
other than, for Executives assigned to the Company’s principal executive
offices, in connection with a change in location of the Company’s principal
executive offices);

 

provided that Good Reason shall not exist unless and until within 30 days after
the event giving rise to Good Reason under either (i), (ii) or (iii) above has
occurred, the Executive delivers a written termination notice to the Company
stating that an event giving rise to Good Reason has occurred and identifying
with reasonable detail the event that the Executive asserts constitutes Good
Reason under either (i), (ii) or (iii) above and the Company fails or refuses to
cure or eliminate the event giving rise to Good Reason on or within 30 days
after receiving such notice.  To avoid doubt, the termination of the Executive’s
employment would become effective at the close of business on the thirtieth day
after the Company receives the Executive’s termination notice, unless the
Company cures or eliminates the event giving rise to Good Reason prior to such
time.

 

“Severance Payment” shall mean an amount equal to the sum of the Base Salary in
effect on the date of termination of Executive’s employment, plus the amount of
the Target Bonus for the Executive for the year in which the Executive’s
employment is terminated; provided, however, that if the Executive terminates
the Executive’s employment for Good Reason based on a reduction in Base Salary,
then the Base Salary to be used in calculating the Severance Payment shall be
the Base Salary in effect immediately prior to such reduction in Base Salary.

 

“Target Bonus” shall mean the target cash bonus for which the Executive is
eligible on an annual basis, at a level consistent with the Executive’s title
and responsibilities, under the Company’s bonus program then in effect and
applicable to the Company’s senior executives generally.

 

2. TERM OF EMPLOYMENT.

 

The Company hereby employs the Executive, and the Executive hereby accepts such
employment, continuing until termination in accordance with the terms of this
Agreement.  The period during which the Executive is employed hereunder is
referred to in this Agreement as the “term of employment.”

 

2

--------------------------------------------------------------------------------


 

3. POSITION.

 

On the Effective Date, the Executive is employed as the Company’s Executive Vice
President and Chief Commercial Officer.

 

4. BASE SALARY.

 

The Executive’s annualized Base Salary as of the date of this Agreement is
$525,000.00, payable in accordance with the regular payroll practices of the
Company. The Base Salary shall be reviewed no less frequently than annually, and
any changes thereto (which shall thereafter be deemed the Executive’s Base
Salary) shall be solely within the discretion of the Board.

 

5. TARGET BONUS/INCENTIVE COMPENSATION PROGRAM.

 

(a)                                 Target Bonus Program:  The Executive shall
participate in the Company’s Target Bonus program (and other cash incentive
compensation programs) applicable to the Company’s senior executives, as any
such programs are established and modified from time to time by the Board in its
sole discretion, and in accordance with the terms of such program.

 

(b)                                 Sign-On Cash Bonus: The Executive shall
receive a sign-on cash bonus in the amount of $365,000 payable (with appropriate
deductions as required by law) to the Executive at the first regular pay date
applicable to the Executive after the Effective Date.  If the Executive
terminates this Agreement without Good Reason, and other than as a result of
death or Disability, during the period commencing on the Effective Date and
ending on the first anniversary of the Effective Date, the Executive shall repay
the sign-on cash bonus to the Company within 30 days of such termination.

 

(c)                                  Sign-On Stock Option Grant:  The Executive
shall be granted a stock option under the Company’s 2006 Stock and Option Plan
(the “Stock Plan”) to purchase 72,500 shares of the Company’s common stock at a
price equal to the Fair Market Value of Vertex’s shares, as defined in the Stock
Plan, on the Effective Date.  The option will vest and become exercisable as to
equal numbers of shares quarterly in arrears over the four year period
commencing on the Effective Date, and as otherwise specified herein and in the
Stock Plan, and shall be subject to the other terms and conditions specified in
a separate grant agreement attached hereto as Exhibit A.

 

(d)                                 Sign-On Restricted Stock Grants:

 

(i)                                     the Executive will purchase, in
accordance with the terms of a Restricted Stock Agreement executed and delivered
to the Company by the Executive on the Effective Date (the “Grant Date”), 9,667
shares of the Company’s Common Stock, at a purchase price per share of $0.01. 
The Company will retain the right to repurchase these shares at $0.01 per share
purchase price should the Executive experience a termination of employment, as
such term is used in the Stock Plan, but this repurchase right will lapse as to
one quarter of the total number of shares on the last calendar day of the
anniversary month of hire each year the executive is employed until fully
vested, and shall be subject to the other terms and conditions specified in a
separate grant agreement attached hereto as Exhibit B; and

 

(ii)                                  the Executive will purchase, in accordance
with the terms of a Restricted Stock Agreement executed and delivered to the
Company by the Executive on the Grant

 

3

--------------------------------------------------------------------------------


 

Date (the “Special Grant”), 30,000 shares of the Company’s Common Stock, at a
purchase price per share of $0.01.  Subject to the provisions of
Section 10(c)(iv), the Company will retain the right to repurchase these shares
at $0.01 per share purchase price should the Executive experience a termination
of employment, as such term is used in the Stock Plan, but this repurchase right
will lapse as to one third of the total number of shares on the last calendar
day of the anniversary month of hire each year the executive is employed until
fully vested, and shall be subject to the other terms and conditions specified
in a separate grant agreement attached hereto as Exhibit C.

 

6.  INCENTIVE COMPENSATION PROGRAMS.

 

During the term of employment, the Executive shall be eligible to participate in
the Company’s incentive compensation programs applicable to the Company’s senior
executives, as such programs may be established and modified from time to time
by the Board in its sole discretion.

 

7. EMPLOYEE BENEFIT PROGRAMS.

 

During the term of employment, the Executive shall be entitled to participate in
all employee welfare and pension benefit plans, programs and/or arrangements
offered by the Company to its senior executives, as such plans, programs and
arrangements may be amended from time to time, to the same extent and on the
same terms applicable to other senior executives. Nothing in this section shall
preclude the Company from amending or terminating any of its employee benefit
plans, programs or arrangements.

 

8. VACATION.

 

During the term of employment, the Executive shall be entitled to paid vacation
days each calendar year in accordance with the Company’s vacation policy then in
effect.

 

9. RELOCATION REIMBURSEMENT.

 

The Executive will be reimbursed for relocation costs in accordance with the
Company’s relocation reimbursement policy currently in effect.

 

10. TERMINATION OF EMPLOYMENT.

 

(a)  Termination in Connection with a Change of Control.  To the extent the
Executive is entitled, in connection with the Executive’s termination of
employment, to severance or other benefits under the Change of Control
Agreement, the Executive shall not be entitled to corresponding benefits under
this Section 10.

 

(b) Termination by the Company for Cause; or Termination by the Executive
without Good Reason.  If the Company terminates the Executive’s employment for
Cause, or if the Executive voluntarily terminates the Executive’s employment,
other than for Good Reason, death or Disability, the term of employment shall
end as of the date specified below, and the Executive shall be entitled to the
following:

 

(i)             Base Salary earned by Executive but not paid through the date of
termination of Executive’s employment under this Section 10(b); and

 

4

--------------------------------------------------------------------------------


 

(ii)          any amounts earned, accrued or owing to the Executive but not yet
paid under Sections 5, 6, or 7  above.

 

Termination by Company for Cause shall be effective as of the date noticed by
the Company.  Voluntary termination by Executive other than for Good Reason,
death or Disability shall be effective upon 90 days’ prior written notice to the
Company and shall not be deemed a breach of this Agreement.

 

(c) Termination by the Company Without Cause; or Termination by the Executive
for Good Reason.  If the Executive’s employment is terminated by the Company
without Cause (other than due to death or Disability), or is terminated by the
Executive for Good Reason (in accordance with the notice and cure provisions set
forth in the definition of “Good Reason” above), the Executive shall be entitled
to the following (provided that, with respect to (iii) and (v) such amounts
shall be subject to and in exchange for a general release of all claims against
the Company, its subsidiaries, and their officers, directors, agents and
representatives, which is executed by Executive and becomes enforceable and
non-revocable within 60 days of the date of termination):

 

(i)             Base Salary earned by Executive but not paid through the date of
termination of Executive’s employment under this Section 10(c);

 

(ii)          all incentive compensation awards earned by Executive but not paid
prior to the date of termination of Executive’s employment under this
Section 10(c);

 

(iii)       a cash payment to the Executive in an amount equal to the Severance
Payment, payable within ten days after the execution of a general release and
expiration, without revocation, of any applicable revocation periods under the
general release provided that if the 60-day period during which the release is
required to become effective and irrevocable begins in one calendar year and
ends in another calendar year, the Severance Payment shall not be made before
the first day of the second calendar year;

 

(iv)      the Company’s right to repurchase the shares of restricted stock
subject to the Special Grant shall lapse in full;

 

(v)         any amounts earned, accrued or owing to the Executive but not yet
paid under Sections 5, 6 or 7 above;

 

(vi)      if COBRA coverage is elected by the Executive, the Company shall pay
the cost of insurance continuation premiums on the Executive’s behalf (whether
or not covered by COBRA), which payments shall be taxable income to the
Executive, to continue standard medical, dental and life insurance coverage for
the Executive (or the cash equivalent of same in the event the Executive is
ineligible for continued coverage), until the earlier of:

 

(A)       the date 12 months after the date the Executive’s employment is
terminated; or

 

(B)       the date, or dates, on which the Executive receives equivalent
coverage and benefits under the plans, programs and/or arrangements of a
subsequent

 

5

--------------------------------------------------------------------------------


 

employer (such coverage and benefits to be determined on a coverage-by-coverage
or benefit-by-benefit basis).

 

To the extent (A) any payments or benefits to which the Executive becomes
entitled under this letter agreement, or under any agreement or plan referenced
herein, in connection with the Executive’s termination of employment with the
Company constitute deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and (B) the Executive is deemed at
the time of such termination of employment to be a “specified employee” under
Section 409A of the Code, then such payments shall not be made or commence until
the earlier of (i) the date that is immediately following the expiration of the
six (6)-month period measured from the date of the Executive’s “separation from
service” (as such term is at the time defined in Treasury Regulations under
Section 409A of the Code) from the Company; or (ii) the date of the Executive’s
death following such separation from service. Upon the expiration of the
applicable deferral period, any payments which would have otherwise been made
during that period (whether in a single sum or in installments) in the absence
of this paragraph shall be paid to the Executive or his beneficiary in one lump
sum (without interest). Any termination of the Executive’s employment is
intended to constitute a “separation from service” and will be determined
consistent with the rules relating to a “separation from service” as such term
is defined in Treasury Regulation Section 1.409A-1. It is intended that each
installment of any payments provided hereunder constitute separate “payments”
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(i).  It is further
intended that payments hereunder satisfy, to the greatest extent possible, the
exemption from the application of Section 409A of the Code (and any state law of
similar effect) provided under Treasury Regulation Section 1.409A-1(b)(4) (as a
“short-term deferral”). To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision will
be read in such a manner so that all payments hereunder are either exempt from
or comply with Section 409A of the Code. Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this letter agreement is determined to be subject to Section 409A
of the Code, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other taxable year (except for any
lifetime or other aggregate limitation applicable to medical expenses), in no
event shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which the Executive incurs such expenses, and in
no event shall any right to reimbursement or the provision of any in-kind
benefit be subject to liquidation or exchange for another benefit.

 

11. ASSIGNABILITY; BINDING NATURE.

 

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
No rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company; provided, however, that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.

 

6

--------------------------------------------------------------------------------


 

12. REPRESENTATIONS.

 

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement, and that the performance of its obligations under
this Agreement will not violate any agreement between it and any other person,
firm or organization. The Executive represents and warrants that no agreement
exists between her and any other person, firm or organization that would be
violated by the performance of the Executive’s obligations under this Agreement.

 

13.  INDEMNIFICATION; INSURANCE.

 

The Executive shall at all times be indemnified and eligible for advancement of
expenses on the same basis as is provided for the Company’s other executive
officers and in accordance with the provisions of the Company’s charter and
by-laws then in effect.  The Executive shall also be covered under all of the
Company’s policies of liability insurance maintained for the benefit of its
directors and officers on the same basis as is provided for its other executive
officers.

 

14. ENTIRE AGREEMENT; TERMINATION.

 

This Agreement, the agreements referenced herein and the Employee
Non-Disclosure, Non-Competition & Inventions Agreement between the Executive and
the Company contain the entire understanding and agreement between the Parties
concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the Parties with respect thereto.  Subject to the terms of this
Agreement, the Company shall be entitled to terminate the Executive’s employment
at any time, and the Executive may terminate the Executive’s employment by the
Company, at any time subject to the provisions of Section 10(b) of this
Agreement, in each case by written notice provided in accordance with Section 21
of this Agreement.

 

15. AMENDMENT OR WAIVER.

 

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company
provided that the Company may, without the Executive’s consent, unilaterally
adopt amendments that may be required so that this Agreement continues to comply
with applicable law or regulations, including without limitation Section 409A of
the Code, provided such amendments do not adversely affect the benefits to the
Executive under this Agreement.  No waiver by either Party of any breach by the
other Party of any condition or provision contained in this Agreement to be
performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by the Executive or an authorized
officer of the Company, as the case may be.

 

16. SEVERABILITY.

 

If any provision or portion of this Agreement shall be determined to be invalid
or unenforceable for any reason, in whole or in part, the remaining provisions
of this Agreement shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law.

 

7

--------------------------------------------------------------------------------


 

17. SURVIVORSHIP.

 

The respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.

 

18. BENEFICIARIES/REFERENCES.

 

The Executive shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive’s death by
giving the Company written notice thereof. In the event of the Executive’s death
or a judicial determination of the Executive’s incompetence, reference in this
Agreement to the Executive shall be deemed, where appropriate, to refer to the
Executive’s beneficiary, estate or other legal representative.

 

19. GOVERNING LAW/JURISDICTION.

 

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of The Commonwealth of Massachusetts without reference to
principles of conflict of laws.

 

20. RESOLUTION OF DISPUTES.

 

Any disputes arising under or in connection with this Agreement may, at the
election of the Executive or the Company, be resolved by binding arbitration, to
be held in Massachusetts in accordance with the Rules and Procedures of the
American Arbitration Association. If arbitration is elected, the Executive and
the Company shall mutually select the arbitrator. If the Executive and the
Company cannot agree on the selection of an arbitrator, each Party shall select
an arbitrator and the two arbitrators shall select a third arbitrator, and the
three arbitrators shall form an arbitration panel that shall resolve the dispute
by majority vote. Judgment upon the award rendered by the arbitrator or
arbitrators may be entered in any court having jurisdiction thereof. Costs of
the arbitrator or arbitrators and other similar costs in connection with an
arbitration shall be shared equally by the Parties; all other costs, such as
attorneys’ fees incurred by each Party, shall be borne by the Party incurring
such costs.

 

21. NOTICES.

 

All notices that are required or permitted hereunder shall be in writing and
sufficient if delivered personally, sent by facsimile (and promptly confirmed by
personal delivery, registered or certified mail or overnight courier), sent by
nationally-recognized overnight courier or sent by registered or certified mail,
postage prepaid, addressed as follows:

 

If to the Company:

Vertex Pharmaceuticals Incorporated

 

130 Waverly Street

 

Cambridge, MA 02139-4242

 

Attn: Chief Executive Officer

 

with copies to:

 

the Chief Legal Officer

 

 

If to the Executive:

at the Executive’s home address listed in the Company records.

 

8

--------------------------------------------------------------------------------


 

Any such notice shall be deemed to have been given: (a) when delivered if
personally delivered or sent by facsimile on a business day; (b) on the business
day after dispatch if sent by nationally-recognized overnight courier; and/or
(c) on the fifth business day following the date of mailing if sent by mail.

 

22. HEADINGS.

 

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

23. COUNTERPARTS.

 

This Agreement may be executed in two or more counterparts.

 

24. SECTION 409A COMPLIANCE.

 

It is the intention of the Company and the Executive that this Agreement and the
payments provided for herein meet the requirements of Section 409A of the Code,
to the extent applicable to this Agreement and such payments.  The Company and
the Executive agree to cooperate in good faith in preparing and executing, at
such time as sufficient guidance is available under Section 409A and from time
to time thereafter, such amendments to this Agreement, if any, as the Executive
may reasonably request solely for the purpose of assuring that this Agreement
and the payments provided hereunder meet the requirements of Section 409A. 
Nothing in this Section 23 shall require the Company to increase the Executive’s
compensation or make the Executive whole for any requested changes.

 

25. TAX WITHHOLDING; NO GUARANTEE OF ANY TAX CONSEQUENCES.

 

All payments hereunder shall be subject to all applicable withholding for any
federal, state or local income taxes including any excise taxes under the Code. 
Notwithstanding any other provision of this Agreement to the contrary or other
representation, the Company does not in any way guarantee the tax consequences
of any payment or compensation under this Agreement including, without
limitation, under Section 409A of the Code.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

Vertex Pharmaceuticals Incorporated

 

 

 

 

 

/s/ Jeffrey M. Leiden

 

Jeffrey M. Leiden, President, Chairman and

 

Chief Executive Officer

 

 

 

Executive

 

 

 

 

 

/s/ Stuart A. Arbuckle

 

Stuart A. Arbuckle

 

9

--------------------------------------------------------------------------------
